DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 and 08/02/2022 was filed after the mailing date of the Final Office Action on 5/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-6, 8-10, 12-14, 16-18, 20-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method comprising: transmitting, via radio communication, one or more reference signals for compensation for phase noise, wherein the one or more reference signals are in-band signals within a channel; and mapping the one or more reference signals to selected radio resources in the channel for transmission of the one or more reference signals, wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission, and wherein the pre-defined pattern of radio resources in the channel comprises a time density of the one or more reference signals as a function of the modulation and coding scheme. Closest prior art, Oh in view of Luo in view of Han, discloses A method comprising: transmitting, via radio communication, one or more reference signals for compensation for phase noise, wherein the one or more reference signals are in-band signals within a channel; and mapping the one or more reference signals to selected radio resources in the channel for transmission of the one or more reference signals, wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission. However, prior art of record fails to disclose either alone or in combination the details of wherein the pre-defined pattern of radio resources in the channel comprises a time density of the one or more reference signals as a function of the modulation and coding scheme, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2 and 4:
Claims 2 and 4 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the pre-defined pattern of radio resources in the channel comprises a time density of the one or more reference signals as a function of the modulation and coding scheme as recited in claims 5, 9, 13, 17, and 21 for the same reason stated in claim 1 above.
Regarding claims 6 and 8:
Claims 6 and 8 allowed as being dependent on claim 5.
Regarding claims 10 and 12:
Claims 10 and 12 are allowed as being dependent on claim 9.
Regarding claims 14 and 16:
Claims 14 and 16 are allowed as being dependent on claim 13.
Regarding claims 18 and 20:
Claims 18 and 20 are allowed as being dependent on claim 17.
Regarding claims 22 and 24:
Claims 22 and 24 are allowed as being dependent on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633